DETAILED ACTION
Applicant’s amendment received on May 24, 2021 in which claims 1, 7, 10 were amended has been fully considered and entered, but the amendment are moot in view of the new grounds of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Applicant amended the independent claim to include the limitation “generating a simplified representation of the image frame by performing intra-prediction and quantization of the one or more coding units… coding units are replaced by corresponding, untransformed…”
The claims will be rejected in view of the new ground of rejection.  In light of new prior art references after an updated search, a new ground of rejection is being provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Edpalm et al. (US Patent Application Publication no. 2018/0174414) in view of Dutt et al. (US Patent Application Publication 2012/0236935).

Regarding claims 1 and 7, Edpalm discloses a computer program and method for encoding a video sequence comprising a plurality of images frames, by an encoder (See Edpalm Abstract), the method comprising receiving an image frame from a video stream (See Edpalm Fig. 4, image 20 [0045] and [0047); receiving an input indicating one or more regions in the received image frame for which a privacy mask should be applied (See Edpalm [0012], wherein the one or more regions are represented by one or more coding units (See Edpalm [0012], [0013] and [0015]); and encoding the image frame into an output frame (See Edpalm [0014]), wherein image data in the one or more regions is replaced by intra-prediction coding units (See Edpalm [0058]) obtained from a simplified representation of the image frame generated in a prediction stage of the encoder (See Edpalm [0009] and [0018]).
NOTE: the Applicant should note that pixelization is disclosed in applicant’s paragraph [004], [007] and [009] where it is described as “Pixilation is a process where a single pixel value (often an average value of several or all the pixels within a coding unit) replaces all the pixels in a coding unit.” This is considered analogous to Edpalm as noted in paragraphs [0009] and [0018].
	It is noted that Edpalm is silent about generating a simplified representation of the image frame by performing intra-prediction and quantization of the one or more coding units as specified in the newly amended claims.
	However, Dutt teaches encoding a video sequence comprising a plurality of images frames, by an encoder including generating a simplified representation of the image frame by performing intra-prediction and quantization of the one or more coding units (See Dutt [0022], [0070]).


As per claim 10, most of the limitations of this claim have been noted in the above rejection of claims 1 and 7.  In addition, Edpalm further discloses a computer program product for encoding a video sequence comprising a plurality of frames,the computer program product  comprising a non-transitory having program instructions embodied therewith … (See Edpalm [0028] and [0074]).

As per claims 2 and 8, most of the limitations of these claims have been noted in the above rejection of claim 1.  In addition, Edpalm further discloses selecting a size of the coding units automatically by the encoder (See Edpalm [0056]).

As per claim 3, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, Edpalm further discloses selecting a size of the coding units manually by a user (See Edpalm [0053]).  The Applicant should note that as the user sets the region of interest the size is considered to be selected manually.

As per claims 4, 9 and 11 most of the limitations of these claims have been noted in the above rejections of claims 1, 7 and 10.  In addition, Edpalm further teaches wherein a size of the coding units is selected 

As per claim 5, most of the limitations of this claim have been noted in the above rejections of claim 1.  In addition, Edpalm further discloses wherein the one or more regions in the received image frame for which a privacy mask should be applied are automatically identified using object detection techniques (See Edpalm [0012] and [0061]).

As per claim 6, most of the limitations of this claim have been noted in the above rejections of claim 1.  In addition, Edpalm further discloses wherein the one or more regions in the received image frame for which a privacy mask should be applied are automatically identified using object detection techniques (See Edpalm [0072]).

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424